Case 1:04-cr-00803-GBD Document 79 Filed 05/11/20 Page 1 of 1

RENO

© LANKLER SIFFERT & WOHL LLP
a ATTORNEYS AT LAW

500 FiFftH AVENUE
TELEPHONE

New YORK, N.Y. 10110-3398 TELEEAX Cele)
WWW.LSWLAW,.COM

  

 

May 6, 2020

VIA ECF
—_— SQ ORDERED:

 
 
  

The Honorable George B. Daniels B .

United States District Court : Vom
Southern District of New York - Daniels, U.S.D.J.

500 Pearl Street . oy

New York, NY 10007 Dated: © ff fray

 

Re: Request for additional pages for reply brief on consent in United States v. Carl
Van Putten, 04-cr-803 (GBD)

Dear Judge Daniels:

We represent defendant Carl Van Putten in the above-captioned matter. On December 2,
2019, we filed a 63-page memorandum of law in support of Mr. Van Putten’s Motion for a Reduced
Sentence under the First Step Act (“Motion”). (ECF No. 62.) On December 4, 2019, this case was
assigned to Your Honor. (ECF No. 64.) On May 1, 2020, the government filed a 66-page
memorandum in opposition. (ECF No. 77.) Our reply is due on June 5, 2020. Pursuant to Section
IV(B) of this Court’s Individual Practices, we respectfully seek leave to file a 25-page reply
memorandum of law in support of Mr. Van Putten’s Motion.

The Government consents to this request.

Respectfully submitted,

/s/ Daniel M. Gitner

Daniel M. Gitner

Lise Rahdert

Lankler Siffert & Wohl LLP
500 Fifth Avenue

New York, NY 10110

(212) 921-8399

 

Attorneys for Carl Van Putten

cc: All counsel of record via ECF

 
